UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

    In re:
                                                               Case No. 19-20905
    The Diocese of Rochester,
                                                               Chapter 11
                            Debtor.



              JOINDER OF CERTAIN SEXUAL ABUSE CLAIMANTS IN OFFICIAL
                 COMMITTEE OF UNSECURED CREDITORS’ OBJECTION TO
                DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING
               SETTLEMENT AGREEMENT WITH CERTAIN UNDERWRITERS
                   AT LLOYD’S, LONDON, CERTAIN LONDON MARKET
                     COMPANIES, INTERSTATE FIRE & CASUALTY
                   COMPANY AND NATIONAL SURETY CORPORATION

             Certain Sexual Abuse Claimants, by and through their undersigned counsel, hereby submit

this joinder to the Official Committee of Unsecured Creditors’ Objection to Debtor’s Motion for

Entry of an Order Approving Settlement Agreement with Certain Underwriters at Lloyd’s, London,

Certain London Market Companies, Interstate Fire & Casualty Company and National Surety

Corporation [Docket No. 1101] (the “Objection”)1 and respectfully states as follows:

                                                   JOINDER

             1.     The undersigned counsel represents “J.O.” an individual who filed Sexual Abuse

Claims against the Diocese (collectively, the “Claimants”). The Claimants hereby join in and

adopt the arguments set forth the Objection, which is incorporated herein by reference for all

purposes.

             2.     The Claimants believe that the settlement amount with LMI\Interstate is too low.

Moreover, the Claimants cannot support a Settlement Agreement that provides for extensive



1
 Capitalized terms used but not defined herein shall have the meanings and definitions ascribed to them in the
Objection.


DOCS_NY:42450.2 18502/002
    Case
    Case2-19-20905-PRW,
         2-19-02021-PRW, Doc
                           Doc1192,
                                150, Filed
                                       Filed07/09/21,
                                             07/08/21, Entered
                                                       Entered07/09/21
                                                               07/08/2109:52:17,
                                                                        14:01:47,
                     Description: Main Document , Page 1 of 2
releases of Non-Diocesan Entities without disclosing the amount of contributions by such parties

to a global settlement. The Claimants ask the Court to prevent a manifest injustice and deny the

9019 Motion.

 Dated:     July 8, 2021                      Respectfully submitted,

                                              THOMAS COUNSELORS AT LAW, LLC

                                              By:
                                              _____/s/ Kathleen R. Thomas____
                                              Kathleen R. Thomas, Esq.
                                              11 Broadway, Suite 615
                                              New York, NY 10004
                                              Telephone (917) 209-6446
                                              Facsimile (917) 732-7756
                                              kat@tlclawllc.com
                                              Attorneys for Claimant/Movant “J.O.”




DOCS_NY:42450.2 18502/002               2
  Case
  Case2-19-20905-PRW,
       2-19-02021-PRW, Doc
                         Doc1192,
                              150, Filed
                                     Filed07/09/21,
                                           07/08/21, Entered
                                                     Entered07/09/21
                                                             07/08/2109:52:17,
                                                                      14:01:47,
                   Description: Main Document , Page 2 of 2
